Voto particular disidente emitido por la
Juez Asociada Se-ñora Naveira de Rodón.
Una vez analizado el recurso de autos, la mayoría de este Tribunal decidió denegarlo mediante una resolución. Por considerar que la actuación del Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito) fue erró-nea al determinar que a una acción instada al amparo del Art. 404 del Código Político de 1902, según enmendado, 3 L.P.R.A. see. 422, le aplican los límites de cuantía impues-tos por la Ley Núm. 104 de 29 de junio de 1955, según enmendada, 32 L.P.R.A. sees. 3077 — 3092a y 31 L.P.R.A. *453see. 5142, conocida como Ley de Reclamaciones y Deman-das contra el Estado, expediríamos el recurso. Disentimos, pues, de la posición adoptada por la mayoría. Expondre-mos brevemente nuestro criterio.
HH
El 5 de enero de 1992 ocurrieron unas fuertes lluvias que provocaron la subida de las aguas del río La Plata. En consecuencia, la corriente del río destruyó el puente locali-zado en la carretera Núm. 173, kilómetro 3, de Cidra. El Gobierno del Estado Libre Asociado (en adelante el E.L.A.) no cerró esta carretera ni fijó los avisos adecuados que alertaran de la inexistencia del puente al que transitara por dicha vía.
El 4 de mayo de 1992, ciento veinte (120) días después de destruirse el puente, el Sr. Hernán Alicea Rodríguez transitaba por la carretera Núm. 173. Como no había va-llas protectoras ni avisos adecuados, el señor Alicea Rodrí-guez se precipitó por el lugar donde estaba el puente, ca-yendo a unos treinta (30) pies aproximadamente. Fue llevado al Centro de Diagnóstico y Tratamiento de Cidra, desde donde fue referido al Hospital Regional de Caguas. Falleció unas seis (6) horas después de ocurrir el accidente.
La viuda del occiso y su hija instaron una demanda contra el E.L.A. Reclamaron los daños y perjuicios sufridos por ellas como consecuencia de la muerte del señor Alicea Ro-dríguez, además del lucro cesante. Asimismo, la hija Gia-nessa Alicea Alemán reclamó una partida, en acción here-ditaria, por los sufrimientos y las angustias mentales de su padre desde el accidente hasta el momento de su muerte.
En su contestación a la demanda, el E.L.A. presentó va-rias defensas afirmativas. Una de éstas fue que las recla-maciones excedían los límites impuestos por la Ley Núm. 104, supra, en acciones en que el E.L.A. es demandado por daños y perjuicios.
*454Una vez celebrado el juicio, el 1ro de abril de 1997 el Tribunal de Primera Instancia dictó la sentencia. Declaró con lugar la demanda presentada y determinó que la res-ponsabilidad del E.L.A. emanaba del Art. 404 del Código Político, supra. Asimismo, resolvió que a esta disposición legal no le aplicaban los límites de cuantía establecidos por el legislador(1)
Inconforme con esta determinación, el E.L.A. presentó un recurso de apelación en el Tribunal de Circuito. Como único error, señaló que a las acciones instadas bajo el Art. 404 del Código Político, supra, le aplican los límites de res-ponsabilidad cuando el E.L.A. es parte, según establecidos en la ley.
El 29 de agosto de 1997, el Tribunal de Circuito dictó una sentencia, mediante la cual revocó el dictamen del foro de instancia con relación a las cuantías otorgadas. Resolvió que la Ley Núm. 104, supra, es un estatuto de carácter general que incluye todas las reclamaciones por daños y perjuicios que se presentan contra de E.L.A. Por consi-guiente, determinó que los límites de cuantía aplican a las acciones instadas al amparo del Art. 404 del Código Polí-tico, supra. Devolvió el caso al foro de instancia para que éste modificara las sumas otorgadas.
Oportunamente, las demandantes presentaron ante nos un recurso de apelación que fue acogido como uno de cer-tiorari, por ser este último el indicado. Plantearon la comi-sión de un solo error; a saber:
Erró el Tribunal de Circuito de Apelaciones al concluir que los límites de responsabilidad contenidos en la Ley [Núm.] 104 *455de 29 de junio de 1955, según enmendada[,] aplican a acciones bajo el Artículo 404 del Código Político de Puerto Rico.
A continuación discutiremos los fundamentos por los cuales entendemos que se debe expedir el certiorari presentado.
II
La doctrina de la inmunidad del soberano ha sufrido transformaciones a lo largo de los siglos. La tendencia mo-derna ha sido limitarla y hasta eliminarla. Según varios comentaristas, por la restricción lenta y progresiva que ha sufrido la inmunidad soberana, ésta ha perdido su razón de ser. M.J. Pabón Cátala, Comentarios en torno a la doctrina de inmunidad del Estado: Piñeiro v. E.L.A., 45 (Núm.) Rev. Jur. U.P.R. 79, 92 (1976), siguiendo a L.J. Jaffe, Suits against Governments and Officers: Damage Actions, 77 Harv. L. Rev. 209, 238 (1963). De otra parte, tam-bién se ha dicho que las sentencias dictadas contra el Es-tado no son la causa de los problemas económicos del Gobierno. Más bien, es conveniente para los ciudadanos y para el Estado que no existan límites de cuantía. F.J. Bonilla Ortiz, Los límites económicos en las demandas contra el Estado, 54 Rev. Jur. U.P.R. 761, 771 (1985). Entendemos que el Estado debe responder de igual manera que cual-quier persona, ya sea natural o jurídica, por las consecuen-cias de sus actos.
En nuestro ordenamiento jurídico, el Tribunal Supremo federal resolvió que el Gobierno de Puerto Rico podía invo-car la inmunidad del soberano a su favor. Porto Rico v. Rosaly, 227 U.S. 270 (1913). Por esto, en 1916 se aprobó una ley que permitía las demandas contra el Estado en pleitos de reivindicación de bienes muebles o inmuebles o derechos sobre éstos, y por daños y perjuicios basados en contratos. Ley Núm. 76 de 13 de abril de 1916, Leyes de *456Puerto Rico, págs. 155-157. Esta ley no imponía ningún límite de cuantía. Para poder demandar al Estado por da-ños y perjuicios, se tenía que utilizar el mecanismo de le-yes especiales. Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993). En 1928, el legislador aprobó la Ley Núm. 11 de 18 de abril, 32 L.P.R.A. secs. 3061 y 3064n., en la que se autorizó a demandar al Estado por reclamaciones de daños y perjuicios en general. Esta ley tampoco proveyó un límite a las cuantías que se podían conceder.
En 1955 se aprobó una ley de renuncia a la inmunidad soberana que autorizaba de forma general las demandas contra el Estado: la Ley Núm. 104, supra, conocida como la Ley de Pleitos contra el Estado Libre Asociado de Puerto Rico, que derogó la Ley Núm. 76, supra. Este estatuto dis-puso un límite de cuantía compensable por el Estado y es-tableció una serie de situaciones que quedaban excluidas de esta renuncia. Defendini Collazo et al. v. E.L.A., Cotto, supra.
Aunque estas leyes se aprobaron a partir de 1916, antes de esta fecha el Gobierno de Puerto Rico ya había renun-ciado a parte de su inmunidad como soberano. Nos referi-mos a los Arts. 32 y 404 del Código Político, 3 L.P.R.A. sees. 183 y 422.(2) En específico, el artículo 404, supra, dispone que:
El Estado Libre Asociado de Puerto Rico será responsable civilmente de los daños y perjuicios que se ocasionen a las per-sonas o propiedades por desperfectos, falta de reparación o de protección suficientes para el viajero en cualquier vía de comu-nicación perteneciente al Estado Libre Asociado y a cargo del Departamento de Transportación y Obras Públicas, excepto donde se pruebe que los desperfectos de referencia fueron cau-sados por la violencia de los elementos y que no hubo tiempo suficiente para remediarlos.
Con relación a esta disposición, en Santiago v. Pueblo, *45774 D.P.R. 211 (1952), dijimos que la Ley Núm. 76, supra, por ser un estatuto de consentimiento, no había derogado la responsabilidad que aceptó el Estado por virtud del Art. 404 del Código Político, supra. Santiago v.- Pueblo, supra, esc. 3. A pesar de que este artículo es de 1902, que siga vigente no es producto de un olvido legislativo, ya que ha sido enmendado subsiguientemente en varias ocasiones.(3) Pérez Pinero v. E.L.A., 105 D.P.R. 391, 394 (1976), opinión emitida por el Juez Asociado Señor Rigau a la cual se unie-ron el entonces Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué. Según establece el Juez Rigau en su ponencia, mediante el Art. 404 del Código Político, supra se intentó implantar una política pública distinta para esos casos y por eso se legisló, pág. 396.
Al confrontarnos nuevamente con la necesidad de inter-pretar el Art. 404, en Publio Díaz v. E.L.A., 106 D.P.R. 854, 862 (1978), resolvimos que éste “[c]onstituye el precepto especial a utilizarse para evaluar acciones por daños que se ocasionen a personas o propiedades en las vías públicas estatales, cuando los mismos fuesen motivados por cuales-quiera de estas condiciones: 1) desperfectos; 2) falta de re-paración; 3) falta de protección suficientes para el viajero”. (Énfasis suplido.)(4)
Notamos que, a través del desarrollo de este estatuto, el legislador nunca le ha impuesto directamente límites de *458cuantía como condición a la renuncia de la inmunidad del soberano.(5) Más aún, al aprobarse la Ley Núm. 104, supra, sobre la autorización de pleitos contra el Estado, el legis-lador dispuso expresamente que dicha ley no aplicaría a las acciones para las cuales existiera una legislación específica. Así dispuso que: “[n]ada en las sees. 3077 et seq. ... afectará las acciones sobre recobro o reintegro de contri-buciones, expropiaciones y todas aquéllas para las que existe legislación específica, las que seguirán rigiéndose por las leyes aplicables”. (Enfasis suplido.) Art. 4 de la Ley Núm. 104 (32 L.P.R.A. sec. 3079).
De otra parte, la Ley Núm. 104, supra, también incluyó en su Art. 11, una disposición derogatoria, que dispone lo siguiente:
Queda derogada la ley número 76 de 13 de abril de 1916, según ha sido enmendada, así como toda otra ley o parte de ley que a ésta se oponga; no obstante lo anterior dicha ley quedará en vigor únicamente en cuanto a los procedimientos judiciales que ahora estén pendientes bajo sus disposiciones y hasta que queden terminados. 1955 Leyes de Puerto Rico 551, 557.
III
En su sentencia, el Tribunal de Circuito resolvió que la Ley Núm. 104, supra, por ser un estatuto de carácter general y posterior al Art. 404 del Código Político, supra, in-cluía todas las reclamaciones por daños y perjuicios contra el Estado. Al llegar a esta conclusión, procedió a resolver que a tenor de la disposición derogatoria antes transcrita, los límites de cuantía le aplican a las acciones instadas contra el Estado al amparo del Art. 404 del Código Político, supra. No avalamos este razonamiento.
Lo que procede, pues, es armonizar los Arts. 4 y 11 de la Ley Núm. 104, supra, con el Art. 404 del Código Político, *459supra. El citado Art. 11 derogó expresamente toda ley que se opusiera a la Ley Núm. 104, supra. Por su parte, el Art. 4, supra, dispuso que la Ley Núm. 104, supra, no aplicaría a las acciones para las que existe una legislación en espe-cífico y que éstas se seguirían rigiendo por las leyes aplicables. El Art. 404 del Código Político, supra, es una legislación específica, vigente con anterioridad a la promul-gación de la Ley Núm. 104, supra, que constituyó una re-nuncia sin límites a la inmunidad del soberano. Es, por lo tanto, una de las situaciones previstas por el Art. 4 de dicha ley, supra. En consecuencia, la Ley Núm. 104, supra, no le es aplicable. Después de todo, la norma es que a me-nos que no se especifiquen condiciones y limitaciones, la renuncia a la inmunidad soberana es incondicional; es de-cir, el Estado respondería por sus actos de igual forma y manera que cualquier persona.
Obviamente, la intención legislativa no fue limitar ni cambiar el tipo de renuncia a la inmunidad del soberano que ya había concedido sin imponer condición alguna en el Art. 404 del Código Político, supra. Este artículo es claro. Nada de lo allí dispuesto o de lo expuesto en la Ley Núm. 104, supra, tiende a indicar que la intención del legislador fue que se aplicaran los límites de cuantía. (6) El historial legislativo de la Ley Núm. 104, supra, tampoco lo refleja. Interpretar que le aplican los límites de cuantía sería for-zado y en contravención de las normas interpretativas es-*460tablecidas en el Código Civil. En específico, el Art. 14 del Código Civil, 31 L.P.R.A. sec. 14, dispone que “[c]uando la ley es clara libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Al interpretar esta disposición, hemos estable-cido que el alcance del lenguaje sencillo y absoluto de un estatuto no puede ser restringido al interpretarlo como que provee algo que el legislador no intentó proveer. Si así lo hiciéramos, estaríamos invadiendo las funciones de la Asamblea Legislativa. Caguas Bus Line v. Sierra, Comisionado, 73 D.P.R. 743, 750 (1952). Además, véanse: Mun. San Juan v. Banco Gub. Fomento, 140 D.P.R. 873 (1996); Rojas v. Méndez & Co., Inc., 115 D.P.R. 50, 54 (1984); Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153, 156-157 (1980).
En consecuencia, no podemos extender la Ley Núm. 104, supra, limitando la compensación que los ciudadanos reciben por los daños que les cause el Estado.(7)
El Estado puede renunciar a su inmunidad condicional o incondicionalmente. Para poder determinar qué tipo de renuncia se ha hecho, hay que acudir a la letra de la ley. Si nada se dice, ésta es incondicional. Existen ciertas situa-ciones que utilizaremos analógicamente y a manera de ejemplo, donde el Estado ha renunciado a su inmunidad como soberano sin imponer o especificar condición alguna a su renuncia, o ha impuesto condiciones específicas aplica-bles a esa situación en particular.
*461IV
En primer lugar, el Estado implanta su política pública y actúa a través de sus funcionarios, departamentos, ins-trumentalidades, agencias y corporaciones públicas, entre otros. A algunos de ellos, el Estado les ha conferido la fa-cultad de demandar y ser demandados. Usualmente esta facultad de ser demandado no está condicionada. Al prove-nir la renuncia de inmunidad soberana de otro estatuto, a éstos no les aplica la Ley Núm. 104, supra.(8) El Estado, dentro de la facultad que tiene para renunciar a su inmu-nidad soberana, puede hacerlo con o sin limitaciones. La Ley Núm. 104, supra, constituye la ley de renuncia de in-munidad soberana general y está condicionada tanto en cuantías como en situaciones. Las demás leyes de renuncia a la inmunidad soberana pueden incluir las mismas condi-ciones, otras condiciones o no estar condicionadas, depen-diendo de lo dispuesto por el legislador.
Por ejemplo, al crear la Autoridad de Energía Eléctrica de Puerto Rico mediante la Ley Núm. 83 de 2 de mayo de 1941, según enmendada, 22 L.P.R.A. sec. 191 et seq.; la Autoridad de Edificios Públicos mediante la Ley Núm. 56 de 19 de junio de 1958, según enmendada, 22 L.P.R.A. sec. 901 et seq.; la Autoridad de Comunicaciones de Puerto Rico mediante la Ley Núm. 212 de 12 de mayo de 1942, según enmendada, 27 L.P.R.A. sec. 291 et seq.; la Autoridad de Teléfonos de Puerto Rico mediante la Ley Núm. 25 de 6 de mayo de 1974, según enmendada, 27 L.P.R.A. sec. 401 et seq.; la Autoridad de Tierras de Puerto Rico mediante la Ley Núm. 26 de 12 de abril de 1941, según enmendada, 28 L.P.R.A. sec. 241 et seq., se estableció que todas tendrían la facultad de demandar y ser demandadas, sin imponer con-*462diciones especiales ni límites de cuantía. El Estado renun-ció a su inmunidad del soberano de una forma general, tal y como lo hizo al redactarse el Art. 404 del Código Político, supra.
Por otro lado, al crear la Junta de Planificación me-diante la Ley Núm. 75 de 24 de junio de 1975 (conocida como Ley Orgánica de la Junta de Planificación de Puerto Rico), según enmendada, 23 L.P.R.A. sec. 62 et seq., el Es-tado dispuso expresamente entre sus facultades que ésta podía demandar y comparecer ante todos los tribunales de justicia de Puerto Rico, representada por sus abogados o por cualquier abogado particular que contrate. 23 L.P.R.A. sec. 62j(2). Al renunciar a su inmunidad en esta situación, según surge del lenguaje del estatuto, el Estado no impuso condición alguna. (9)
También existe la situación especial del Departamento de Recreación y Deportes. Cuando se creó, éste retuvo las funciones, los poderes, los deberes y las obligaciones de la Administración de Parques y Recreo Público. 3 L.P.R.A. sec. 442d. En Rivera Maldonado v. E.L.A., 119 D.P.R. 74, 82 (1987), resolvimos que, debido a esta situación, el De-partamento de Recreación y Deportes goza de personalidad jurídica restringida, lo que entraña una renuncia a la in-munidad soberana. Esta renuncia a la inmunidad del so-berano se hizo sin imponer condiciones. Conforme a la le-tra del estatuto, la renuncia fue una general.
*463V
En conclusión, las renuncias que hace el Estado a su inmunidad como soberano son, por lo general, incondicionales. De existir condiciones, hay que observar el lenguaje del estatuto en cuestión para determinar su alcance. Asimismo, se debe tomar en cuenta que la tenden-cia moderna es a limitar la inmunidad del Estado, propi-ciando su renuncia. En el caso del Art. 404 del Código Po-lítico, supra, de su claro lenguaje surge que el Estado renunció de forma general e incondicional a su inmunidad. En consecuencia, la Ley Núm. 104, supra, y los límites de cuantía allí establecidos no le aplican. No debemos por fíat judicial imponer límites y condiciones donde no existan.
Por las razones antes expuestas, disentimos del criterio de la mayoría de este Tribunal. Expediríamos el auto pre-sentado y revocaríamos la sentencia emitida por el Tribunal de Circuito.

x) Específicamente, concedió las cantidades siguientes: a la señora Alemán Martínez, la suma total de ciento setenta y cinco mil dólares ($175,000) —cien mil dólares ($100,000) por los sufrimientos y angustias mentales, y setenta y cinco mil dólares ($75,000) por el lucro cesante — y a la joven Gianessa Alicea Alemán, la suma total de doscientos mil dólares ($200,000) —cien mil dólares ($100,000) por los sufri-mientos y angustias mentales propios, veinticinco mil dólares ($25,000) por los su-frimientos y angustias mentales de su padre, y setenta y cinco mil dólares ($75,000) por el lucro cesante.


 El Art. 32 del Código Político, 3 L.P.R.A. sec. 183, se añadió mediante la Ley Núm. 81 de 14 de marzo de 1912, y el Art. 404 (3 L.P.R.A. sec. 422) es ley desde que se redactó el Código Político en 1902.


 Se enmendó mediante las leyes siguientes: la Ley Núm. 273 de 10 de mayo de 1950, la Ley Núm. 6 de 24 de julio de 1952, y el Plan de Reorganización Núm. 6 de 1971.


 En este caso no fue necesario entrar a determinar si aplicaban o no los límites impuestos por la Ley Núm. 104, supra, ya que la cuantía concedida luego de aplicar las normas de negligencia comparada resultó ser menor que los límites dis-puestos por la ley. En específico, se determinó que las dos (2) víctimas del accidente habían sido veinticinco por ciento (25%) negligentes. En consecuencia, se redujo la compensación que recibieron los herederos por los sufrimientos y las angustias men-tales de las víctimas (ya que éstas murieron en el accidente). Asimismo, se redujo la cantidad otorgada a los demandantes en concepto del lucro cesante y los daños y las angustias mentales propios. La cuantía de los daños se calculó según las normas establecidas en Torres v. A.F.F., 94 D.P.R. 314 (1967), y Quintana Martínez v. Valentín, 99 D.P.R. 255 (1970). Debemos destacar que este último caso fue revocado en Torres Pérez v. Medina Torres, 113 D.P.R. 72 (1982), aunque parte de su doctrina se reinstaló en Miranda v. E.L.A., 137 D.P.R. 700 (1994).


 En las enmiendas hechas por el legislador en 1950, 1952 y 1971 no se incluyó ningún límite de cuantía.


 Según esta ley, el Estado autorizó a ser demandado en las situaciones si-guientes:
“(a) Acciones por daños y perjuicios a la persona o a la propiedad hasta la suma de setenta y cinco mil (75,000) dólares causados por acción u omisión de cualquier funcionario, agente o empleado del Estado, o cualquier otra persona actuando en capacidad oficial y dentro del marco de su función, cargo o empleo interviniendo culpa o negligencia.
“(b) Acciones para reivindicar propiedad mueble e inmueble, o derechos sobre las mismas, con o sin resarcimiento de perjuicios por los daños causados en dicha propiedad o por sus rentas y utilidades y para deslinde de fincas rústicas.
“(c) Acciones civiles en que la cuantía reclamada no exceda de setenta y cinco mil (75,000) dólares de principal, y que se funden en la Constitución, o en cualquier ley de Puerto Rico, o en cualquier reglamento de algún departamento o división del Estado, o en algún contrato expreso o tácito con el Estado.” 32 L.P.R.A. see. 3077.


 En nuestra investigación, no hemos encontrado caso alguno en que este Tribunal se haya pronunciado con respecto a la aplicación de los límites de cuantía (establecidos en la Ley Núm. 104, supra) al Art. 404 del Código Político, supra. En Cárdenas Maxán v. Rodríguez Rodríguez, 125 D.P.R. 702 (1990), esto se alegó como error, pero revocamos al foro de instancia utilizando otros argumentos. Nunca entra-mos a discutir este señalamiento.


 Específicamente, el Art. 4 de la Ley Núm. 104, supra, dispone, en lo perti-nente, que: “[lias disposiciones de estas secciones serán también aplicables a aque-llas agencias, instrumentalidades y corporaciones públicas independientes cuya fa-cultad para demandar y ser demandadas no esté prevista por otras leyes.” 32 L.P.R.A. sec. 3079.


 En cuanto a la Junta de Calidad Ambiental, creada al amparo de la Ley Núm. 9 de 18 de junio de 1970, según enmendada, 12 L.P.R.A. sec. 1128 et seq., esta ley la autorizó a entablar acciones civiles de daños y perjuicios para recobrar el valor de los daños ocasionados al ambiente o a los recursos naturales, 12 L.P.R.A. sec. 1131(29), y acudir a los tribunales estatales y federales a solicitar cualquier remedio en acciones civiles, 12 L.P.R.A. sec. 1131(30). Aquí tampoco el Estado limitó las cuan-tías que han de ser reclamadas y nada se dijo en cuanto a las demandas contra la Junta.